Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-12, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaifosh et al. US 2018/0020951 A1.

	Kaifosh teaches:
1. A computer-implemented method for obtaining continuous signals from biopotential signals, comprising: 
Separating [Fig. 2 220], by a computer [Fig. 1 103], confounding components from the biopotential signals by using a statistical correlation analysis algorithm to obtain denoised neural signals; [para. 0040, “In some embodiments, the signals obtained at act 210 are pre-processed in act 220 using amplification, filtering, rectification or other types of signal processing. In some embodiments, the filtering may comprise temporal filtering implemented using convolution operations and/or equivalent operations in the frequency domain (e.g., after the application of a discrete Fourier transform). In some embodiments, the pre-processing may comprise dimensionality reduction (e.g. non-negative matrix factorization (NMF), principal component analysis (PCA), independent component analysis (ICA)), estimation of derived muscle activity signals, spike sorting, spectral decomposition, estimation of derived features (e.g., joint angles) and/or other forms of feature extraction. The result of this preprocessing is set of derived signals from which to compute control signals.”] and 
Decoding [Fig. 2 230], by the computer, the continuous signals from the denoised neural signals.  [para. 0052, “In some embodiments, the outputs of the intention model are probability distributions over possible values of the user's intended control signals. For example, the intention model may output probabilities of discrete control signals or parameters for distributions (e.g. mean and variance of the Gaussian distribution) over continuously valued control signals.”]


Kaifosh teaches:
2. The computer-implemented method according to claim 1, wherein the continuous signals are continuous motor action commands.  [Fig. 1 106 and Fig. 2 240]



Kaifosh teaches:
4. The computer-implemented method according to claim 1, wherein the statistical correlation analysis algorithm is performed using a model based on an existing dataset of biopotential signals and correlated motion data, vision, acoustic or other biopotential data.  [para. 0055-0056]

	Kaifosh teaches:
5. The computer-implemented method according to claim 4, wherein the correlated motion data include EMG data, motion sensor data or visual motion capture data. [para. 0045]

	Kaifosh teaches:
6. The computer-implemented method according to claim 1, wherein the decoding the continuous signals from the denoised neural signals is performed using a Multiple Linear Regression model.  [para. 0006, “In some embodiments, the control mapping is adapted based on collected data by performing a regression or classification analysis with estimates of intended signals to map sensor signals to continuous or discrete inputs, respectively.”]

Kaifosh teaches:

7. The computer-implemented method according to claim 6, wherein the Multiple Linear Regression model correlates the continuous signals to the denoised neural signals within an anticipating time window.  [para. 0005, “In some embodiments, the control signals are computed by a control mapping in real-time or substantially real-time as neuromuscular activity data is received from the plurality of sensors.”]

Kaifosh teaches:
8. The computer-implemented method according to claim 1, further comprising filtering the biopotential signals before the separating the confounding components.  [para. 0026, “In some embodiments, the output of one or more of the movement sensing components may be processed using hardware signal processing circuitry (e.g., to perform amplification, filtering, and/or rectification).”]

	Kaifosh teaches:
9. The computer-implemented method according to claim 1, further comprising operating a machine using the continuous signals as command signals.  [para. 0035, “Non-limiting examples of physical devices that may be controlled include consumer electronics devices (e.g., television, smartphone, computer, laptop, telephone, video camera, photo camera, video game system, appliance, etc.), vehicles (e.g., car, marine vessel, manned aircraft, unmanned aircraft, farm machinery, etc.), robots, weapons, or any other device that may receive control signals from processor(s) 103.”]

	Kaifosh teaches:
10. The computer-implemented method according to claim 9, wherein the machine is a vehicle.  [para. 0035, “Non-limiting examples of physical devices that may be controlled include consumer electronics devices (e.g., television, smartphone, computer, laptop, telephone, video camera, photo camera, video game system, appliance, etc.), vehicles (e.g., car, marine vessel, manned aircraft, unmanned aircraft, farm machinery, etc.), robots, weapons, or any other device that may receive control signals from processor(s) 103.”]

Kaifosh teaches:
11. The computer-implemented method according to claim 9, wherein the machine is a robotic manipulator.  [para. 0035, “Non-limiting examples of physical devices that may be controlled include consumer electronics devices (e.g., television, smartphone, computer, laptop, telephone, video camera, photo camera, video game system, appliance, etc.), vehicles (e.g., car, marine vessel, manned aircraft, unmanned aircraft, farm machinery, etc.), robots, weapons, or any other device that may receive control signals from processor(s) 103.”]

Kaifosh teaches:
12. The computer-implemented method according to claim 9, wherein the machine is a prosthetic device.  [para. 0036, “Non-limiting examples of applications also include systems for controlling a prosthetic limb, systems for facilitating gestural communication between people, and manipulation of higher dimensional data, such as three-dimensional and rotational data.”]




Kaifosh teaches:
15. A data processing device comprising a processor configured to perform the computer-implemented method according to claim 1.  [para. 0009]

Kaifosh teaches:
16. A non-invasive brain-machine interface system comprising a data processing device according to claim 15 and an EEG electrode array or an EMG electrode array connected to the data processing device.  [para. 0039, “Process 200 begins at act 210, where a plurality of autonomous signals are obtained from a plurality of sensors (e.g., EMG sensors) worn by a user.”]

Kaifosh teaches:
17. A non-transitory computer-readable medium comprising instructions which, when executed by a computer, cause the computer to carry out the computer-implemented method according to claim 1.  [para. 0058]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kaifosh et al. US 2018/0020951 A1 in view of Zhang et al. US 2020/0057499 A1.

	Kaifosh does not teach the following limitation, however, Zhang teaches:
3. The computer-implemented method according to claim 1, wherein the statistical correlation analysis algorithm is a Canonical Correlation Analysis algorithm.  [para. 0011, 0077 and 0095]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Zhang with those of Kaifosh.  A person having ordinary skill in the art would have been motivated to combine the teachings because Zhang teaches that the use of the CCA with a brain computer interface improves signal to noise ratios.  (See para. 0011).
	

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kaifosh et al. US 2018/0020951 A1 in view of Flaherty et al. US 2006/0149338 A1.

	Kaifosh does not teach the following limitation, however, Flaherty teaches:
13. The computer-implemented method according to claim 1, further comprising verifying whether the continuous signals correspond to continuous commands within a set of acceptable continuous commands.  [para. 0080, parameters for boundary limits of controlled devices.]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Flaherty with those of Kaifosh.  A person having ordinary skill in the art would have been motivated to combine the teachings because Flaherty teaches parameter checking or ‘boundary’ of controlled devices in order to prevent invalid commands to prosthetic devices.  (See para. 0073).
	

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kaifosh et al. US 2018/0020951 A1 in view of Flaherty et al. US 2006/0167564 A1.

	Kaifosh does not teach the following limitation, however, Flaherty teaches:
14. The computer-implemented method according to claim 1. further comprising comparing. by the computer, the continuous signals to a response of a machine operated by a human user generating the biopotential signals.  [Fig. 1 130b compares data feedback from movement device 90 and control commands from 130a]

It would have been obvious to a person having ordinary skill in the art before the time of filing to combine the teachings of Flaherty with those of Kaifosh.  A person having ordinary skill in the art would have been motivated to combine the teachings because using feedback from the controlled device increases accuracy.  (See para. 0051).
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473. The examiner can normally be reached Monday - Friday 1-930PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY COLLINS/Examiner, Art Unit 2115